DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
At line 2 of the specification, [allowed] was replaced with U.S. Patent 10,513,645.
Delete line 4 of the specification.  
At line 5 of the specification, delete [25, 2016, now allowed,].
At the end of claim 6, before the period, insert ---comprising HFC-245cb---.

At line 2 of claim 9, [is] was replaced with ---further comprises at least one tracer compound---.

At line 2 of claim 10, [is] was replaced with ---further comprises at least one tracer compound---.

At line 11 of claim 10, [CF3CF2CH3,] was deleted.

At line 2 of claim 11, [is] was replaced with ---further comprises at least one tracer compound---.

At line 6 of claim 11, [CF3CF2CH3,] was deleted.



At line 2 of claim 12, [is] was replaced with ---further comprises at least one tracer compound---.

At line 6 of claim 12, [CF3CF2CH3,] was deleted.

Claim 22 was made dependent from claim 21.

At the end of line 1 of claim 23, insert ---HFC-245cb,---.

At line 3 of claim 23, [HFC 245cb,] was deleted.

At the end of line 1 of claim 24, insert ---HFC-245cb,---.

At line 3 of claim 24, [HFC 245cb,] was deleted.

At the end of line 1 of claim 25, insert ---HFC-245cb,---.

At line 3 of claim 25, [HFC 245cb,] was deleted.

At the end of line 1 of claim 26, insert ---HFC-245cb, ---.

At line 3 of claim 26, delete [HFC-245cb,]. 

Claims 27 and 28 were cancelled.


Allowable Subject Matter
Claims 6 and 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is U.S. 7,862,742, which recites compositions containing 1234yf and trans-1234ze. At claim 8, addition of 245cb is recited. However, this patent has a common assignee, and its best priority date is the same as that of applicant, November 1, 2005. The double patenting has been overcome via terminal disclaimer. While all of the refrigerants recited in claim 1 were known at the time that the invention was made, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JOHN R HARDEE/Primary Examiner
Art Unit 1761